DETAILED ACTION
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a switching element configured to” in claims 6-8, 22-24 and 26.
“a lock configured to transfer” in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description as required by 35 USC 112(a).  Specifically, MPEP 2163.03 (V) recites “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved ”
In the instant case, the claim requires the desired result of the claimed receptacle device to receive and prepare a microscopic sample, mountable onto a sample stage, which is movable via some open kinematic chain of elements comprising rotational and/or translational elements and rotation about two axis.  However, the specification is silent as to any definition to the broadly claimed elements that would result in the claimed function of rotation.  The specification is silent as to what the applicant considered to be for instance the claimed “receptacle device”, “sample stage”, “kinematic chain of elements, “rotational element”, “last rotational element”.  Indeed, the specification fails to structurally describe how the “receptacle device is arranged so that the receptacle is rotatable” about axis R2 such that the “receptacle device is transferrable from a first position to a second position via rotation about the axis R2”.  There must inherently be some structure to allow for the rotation of the receptacle and mount the receptacle along the axis R2, however the specification merely describes the rotation as the desired result.  See, for instance, paragraph [0044] of the published application which recites “In order to open up a further possibility for moving the sample 3, the receptacle device 5 has a rotation axis R2, about which the receptacle device 5 is arranged such that it is rotatable. This is particularly advantageous in order to vary the spatial orientation of the sample.”  As seen in the above citation, the specification merely describes the desired result of rotating the receptacle device 5 around the rotation axis R2, however does not identify structure for mounting the rotatable receptacle along axis R2 such that the claimed the desired function of rotation is achieved.  The block diagrams shown in the drawings do not clarify the structure "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”  In the instant case, since there is no particularly described structure to achieve the function provided and merely the appears of indistinct words, one of ordinary skill in the art cannot recognize what is claimed.  Therefore, the claims lack written description as required by USC § 112(a).  Further since the structure of the receptacle and how to practically orient the receptacle along axis R2 for rotation is not discussed, the specification lacks sufficient disclosure as to how rotation about axis R2 is accomplished. 
The examiner notes that the switching element discussed in paragraphs [0056]-[0057] of the published application does not amount to sufficient written disclosure because the switching element is merely described functionally and there is no specific definition as to the components to the switching element that facilitate rotation about axis R2.  Moreover, the switching element is only described as an element to “initiate the rotational movement of receptacle device 34”, thus the structure of the rotational function (nor how the receptacle is structurally mounted) along R2 is not resolved by a switching element. Lastly, the actuators, electric or piezo drives used for the purpose of rotation discussed in paragraph [0058], does not suggest how such devices would be integrated into the receptacle/stage or elsewhere to allow rotation at the angular position of the receptacle along axis R2.  That is, the receptacle must be rotatably 
Claims 2-12 and 21-28 lack written description by virtue of their dependencies on a claim lacking written description as required by 35 USC § 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a device for providing rotation to the receptacle device about the axis R2 and device for rotatably In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Specifically, the nature of the invention is to provide rotation of the receptacle device about the axis R2 at a prescribed angle relative to the rotational axis R1, however the specification fails to provide any example of what device allows for the rotation of the receptacle device about the axis R2 or to orient and mount the receptacle along axis R2.  Instead the instant specification merely teaches that the result is achieved see for instance paragraph [0044].  Without any disclosure as to what enables the rotation about the axis R2, the claim fails to enable one of ordinary skill in the art to make and use the claimed invention.  Indeed, the breath of the claims allows for any configuration that allows for the rotation of the receptacle device bout the axis R2 however the specification is notably silent with regards to what actually facilitates such a rotation (i.e. how the receptacle is rotatably mounted to the stage at the angular position R2 relative to R11).  MPEP 216.06 (a) reciters “It is common that doubt arises about enablement because information is missing about one or more essential claim elements or relationships between elements which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why the missing information is needed to provide enablement.
Moreover, the state of the prior art discussed below fails to show any guidance on how the receptacle device 5 could be rotatably mounted to the stage 7 in the configuration seen in figures 1a and 1b to allow rotation.  There being no working examples of how this is accomplished suggests that attaining rotation of the receptacle device in such a configuration in the functional manner described in the specification would be unpredictable and therefore require undue experimentation. Therefore, the claim is non-enabled and fails to meet the enablement requirement under 35 USC § 112(a).  
Claims 2-12 and 21-29 fail to meet the enablement requirement by virtue of their dependencies on a non-enabled claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the receptacle device is arranged so that the receptacle device is rotatable…the receptacle device is transferrable from a first 2” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. the kinematic chain, the last rotational element, so it is unclear whether the function requires some other structure or is simply a result of operating the receptacle device or stage in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.  
Claims 9 and 11 is vague and indefinite for requiring “a microscopic sample” because it is unclear whether this is the same or different microscope3ic sample of claim 1.  
Claims 10-11 are vague and indefinite for requiring “a sample chamber” because it is unclear whether this is the same or different sample chamber of claim 1.
Claims 2-12 and 21-28 are vague and indefinite by virtue of their dependencies on an indefinite claim.
Claim limitation “switching element configured to transfer the receptacle device between the first and second positions” and “a lock configured to transfer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 requires limitations already required in claim 1, thus fails to further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biberger et al. (US pgPub 2012/0074320).
Regarding claim 1, Biberger et al. teach a receptacle device (fig. 3, 120), wherein:
 the receptacle device is configured to receive and prepare a microscopic sample ([0070] sample holding device arranged on the sample receptacle, sample prepared by ion beam column 131 in figure 5, see paragraph [0081] and [0004] for preparation and observation under microscope and paragraph [0019] for TEM lamella, which is a microscopic sample); 
the receptacle device is mountable onto a sample stage (figure 3, 120 mounted on first through fifth movement elements of 112 discussed in paragraph [0072]-[0074]) which is in a sample chamber (fig. 2, 113, [0072], wherein since the sample receptacle is mounted on stage 127 and 120 is in 113, it is clear that the sample stage is also within the sample chamber 113) of a microscope system (101, figure 5 and figure 2, note [0065]); 
the sample stage is movable via an open kinematic chain of elements comprising at least one member selected from the group consisting of a rotational element and a translational element ([0076]); 
a last rotational element (127) of the open kinematic chain is rotatable about an axis, R1 (128); 
the receptacle device has an axis, R2 (R2 is interpreted to be the axis upon which 120 rotates in figure 6 in the tilted state), about which the receptacle device is 

    PNG
    media_image1.png
    1251
    658
    media_image1.png
    Greyscale

the axis R2 is arranged at an angle a relative to the axis R1 (tilted angle of R2 in annotated figure above compared to 128 of figure 4); 
the angle α is from 10 to 80 degrees (the angle appears to be a 45 degree angle.  Moreover, [0072] teaches that 123 of figure 3 provides the tilt axis rotation, thus capable of an angle from 10 to 80 degrees when rotating from the position of figures 3-5 and figure 6); 
the receptacle device is transferrable from a first position to a second position via rotation about the axis R2 (rotation of R2 would result in a rotational movement of 120, from the position of 114 positioned under beam columns to the position of 115 being under the beam columns); and the first position is different from the second position (rotational position seen in figure 6 and after rotational around R2 annotated above).
Regarding claims 2, Biberger et al. teach wherein the angle α is from 40-60 degrees (capable of 40-60 degrees via rotation around tilt axis see above).
Regarding claims 3, Biberger et al. teach wherein the angle α is from 20-30 degrees (capable of 20-30 degrees via rotation around tilt axis see above)
Regarding claims 4, Biberger et al. teach wherein the angle α is substantially 45 degrees (comparison of figures 5 and 6, appears as a 45 degree angle).
Regarding claim 5, Biberger et al. teach wherein the receptacle device is embodied in a eucentric fashion ([0024]).
Regarding claim 6, Biberger et al. teach a switching element configured to transfer the receptacle device between the first and second positions (controller 142 is interpreted to be the claimed switching element since it controls the rotational movements, thus the transfer between the first and second positions [0089] and [0077])
Regarding claim 7, Biberger et al. teach wherein the switching element is activatable by interaction with an activation element (via mechanical connection between the control apparatus and the movement apparatuses ([0077]) some interaction occurs between the controller and the mechanical connection that activates the movements (activation element)).
Regarding claim 8, Biberger et al. teach wherein the switching element is activatable by interaction with an activation element due to relative movement between the switching element and the activation element (inherent to mechanical connection).
Claims 21-28 are a combination of limitations in dependent claims 2-8 thus anticipated by Biberger et al. as discussed herein above.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavia (US pgPub 2015/0214004) (interpreting the rotation about R2 to be caused from the same rotational element as rotation about R1).
Regarding claim 1, Pavia teaches a receptacle device (fig. 3, 101), wherein:
 the receptacle device is configured to receive and prepare a microscopic sample (sample receptacle inherently receives a sample and preparation discussed in abstract); 
the receptacle device is mountable onto a sample stage (101 mounted to 100 as seen in figure 3) which is in a sample chamber (all within housing 103 of chamber 49, see figure 3 and paragraph [0070]) of a microscope system ([0064]-[0066] electron beam column 2 including a detector 15 for detecting secondary/backscattered electrons); 
the sample stage is movable via an open kinematic chain of elements comprising at least one member selected from the group consisting of a rotational element and a translational element ([0073]); 
a last rotational element (108) of the open kinematic chain is rotatable about an axis, R1 (109); 
the receptacle device has an axis, R2 (see annotated figure 5 below), 

    PNG
    media_image2.png
    857
    653
    media_image2.png
    Greyscale

the axis R2 is arranged at an angle a relative to the axis R1 (tilted angle of R2 in annotated figure above compared to 109 of figure 4); about which the receptacle device is arranged so that the receptacle device is rotatable (rotational element 108 rotates the receptacle in the horizontal position about R1 and then when tilted about axis 105 is capable of rotating the receptacle about the tilted axis)
the angle α is from 10 to 80 degrees (36 degrees, see paragraph [0079] and figure 5);
 the receptacle device is transferrable from a first position to a second position via rotation about the axis R2 (different rotational positions via rotation of 108 at different tilt angles); and the first position is different from the second position (rotationally a different position).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pavia (US pgPub 2015/0214004) (interpreting the rotation about R2 to be caused from a different rotation element) in view of Schertel (US pgPub 2012/0205538).
Regarding claim 1, Pavia teaches a receptacle device (fig. 3, 101), wherein:
 the receptacle device is configured to receive and prepare a microscopic sample (sample receptacle inherently receives a sample and preparation discussed in abstract); 
the receptacle device is mountable onto a sample stage (101 mounted to 100 as seen in figure 3) which is in a sample chamber (all within housing 103 of chamber 49, see figure 3 and paragraph [0070]) of a microscope system ([0064]-[0066] electron beam column 2 including a detector 15 for detecting secondary/backscattered electrons); 
the sample stage is movable via an open kinematic chain of elements comprising at least one member selected from the group consisting of a rotational element and a translational element ([0073]); 
a last rotational element (108) of the open kinematic chain is rotatable about an axis, R1 (109); 
the receptacle device has an axis, R2 (see annotated figure 5 below), 

    PNG
    media_image2.png
    857
    653
    media_image2.png
    Greyscale

the axis R2 is arranged at an angle a relative to the axis R1 (tilted angle of R2 in annotated figure above compared to 109 of figure 4); 
the angle α is from 10 to 80 degrees (36 degrees, see paragraph [0079] and figure 5).
Pavia differs from the claimed invention by not disclosing R2 is the axis about which the receptacle device is arranged so that the receptacle device is rotatable; and 
However, Schertel teaches R2 (fig. 3, 25) is the axis about which the receptacle device (29) is arranged so that the receptacle device is rotatable ([0090]); and the receptacle device is transferrable from a first position to a second position via rotation about the axis R2; and the first position is different from the second position (as seen in figure 3 and discussed in paragraph [0090]).
Schertel modifies Pavia by suggesting rotation of the receptacle device at the second axis R2.
Since both inventions are directed towards dual beam sample preparation and microscope devices, it would have been obvious to one of ordinary skill in the art to provide the rotational mechanism of Schertel at the second R2 axis of Pavia because it would allow for preparation and examination of the sample in a simple and rapid manner since the change between the first position and the second position can be effected only by a rotation of the sample carrier about the rotation axis ([0021]).

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tappel et al. (US pgPub 2007/0125958) in view of Schertel (US pgPub 2012/0205538).
Regarding claim 1, Tappel et al. teach a receptacle device (fig. 1, 21), wherein:
 the receptacle device is configured to receive and prepare a microscopic sample ([0054] teaches sample table 21 is intended to hold a miniscule sample of microscopic dimensions and wherein the ion beam prepares the microscopic sample); 
the receptacle device is mountable onto a sample stage (18/17/15) which is in a sample chamber of a microscope system ([0011], wherein a TEM inherently requires a vacuum system); 
the sample stage is movable via an open kinematic chain of elements comprising at least one member selected from the group consisting of a rotational element and a translational element (paragraphs [0040]-[0045] teach translation and rotation via a chain of elements, thus kinematic chain); 
a last rotational element (19) of the open kinematic chain is rotatable about an axis, R1 (FA); 
the receptacle device has an axis, R2 (R2 is interpreted to be the axis perpendicular to the sample table after an angular rotation by 19), 
the axis R2 is arranged at an angle a relative to the axis R1 (tilted angle of R2 in is at an angle as compared to the sample table when in the perpendicular arrangement); 
the angle α is from 10 to 80 degrees (10-80 degrees possible since 19 allows for rotation of the sample table about an axis FA see paragraph [0045]).
Tappel differs from the claimed invention by not disclosing R2 is the axis about which the receptacle device is arranged so that the receptacle device is rotatable; and the receptacle device is transferrable from a first position to a second position via rotation about the axis R2; and the first position is different from the second position.
However, Schertel teaches R2 (fig. 3, 25) is the axis about which the receptacle device (29) is arranged so that the receptacle device is rotatable ([0090]); and the receptacle device is transferrable from a first position to a second position via rotation 
Schertel modifies Tappel by suggesting rotation of the receptacle device at the second axis R2.
Since both inventions are directed towards dual beam sample preparation and microscope devices, it would have been obvious to one of ordinary skill in the art to provide the rotational mechanism of Schertel at the second R2 axis of Tappel because it would allow for preparation and examination of the sample in a simple and rapid manner since the change between the first position and the second position can be effected only by a rotation of the sample carrier about the rotation axis ([0021]).
Regarding claim 9, Tappel teaches A sample holder, comprising: a first receptacle device configured to receive a sample block from which a microscopic sample is intended to be extracted (fig. 3, [0054]); and a second receptacle device, wherein the second receptacle device comprises a receptacle according to claim 1 (table 21 see above in claim 1).
Regarding claim 10, Tappel teaches wherein the sample holder is transferrable into a sample chamber of the microscope system via a lock (the sample holder allows for translation, thus capable of being transferred into a sample chamber via a lock.  That is, the claim does not require a sample chamber or a lock, only that the device is transferrable, since Tappel’s device is transferrable it is capable of being transferred into a sample chamber of the microscope via a lock).

s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tappel et al. (US pgPub 2007/0125958) in view of Schertel (US pgPub 2012/0205538) and further in view of Diemer et al. (US pgPub 2012/0074317).
Regarding claim 11, Tappel teaches the same limitations as discussed above in claim 9.
Tappel differs from the claimed invention by not disclosing a lock configured to transfer the sample holder into the sample chamber.
However, Diemer et al. teach a lock configured to transfer the sample holder into the sample chamber ([0135]).
Diemer et al. modifies the combined device by suggesting a method of introducing samples into the microscope chamber.
Since both inventions are directed towards electron microscopes, it would have been obvious to one of ordinary skill in the art to have the lock of Diemer in the device of Tappel because it would provide a means of introducing the sample into the vacuum environment.  Moreover “the specimen chamber does not have to be ventilated for inserting new specimens” ([0018]), therefore reducing time loss due to sample introduction.
Regarding claim 12, Tappel teaches a multi-beam apparatus (fig. 2 “E” and “I”, [0047]), comprising: an electron beam column configured to generate an electron beam (electron beam, inherently requires a column); and an ion beam column (ion beam inherently requires a column) configured to generate a focused ion beam ([0012]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note the switching element merely initiates rotation, the components of how rotation is achieved is not disclosed.  Moreover, the actuators disclosed are not described to enable one of ordinary skill in the art to integrate them onto the receptacle/stage at the angle of R2.  That is, while actuators may cause rotation, without description as to how the receptacle is rotatably mounted to the stage at R2, the mounting of the receptacle and the actual rotation of the receptacle is non-enabled by the specification.